Citation Nr: 0214176	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-14 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gynecological 
disability characterized by dysplasia, cervicitis, and 
uterine mass.

2.  Entitlement to an initial rating in excess of 10 percent 
for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to November 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran was afforded a hearing before the undersigned 
Member of the Board via videoconferencing technology in 
August 2002.  A transcript of that hearing has been 
associated with the claims folder.


REMAND

The veteran's service medical records reveal that she had 
cervical dysplasia and cervicitis during service.  The 
veteran contends that a subsequently discovered uterine mass 
and resulting hysterectomy are related to the gynecological 
problems documented in her service records.  However, the 
current record contains no medical opinion addressing the 
etiology of the veteran's post-service gynecological 
disorders.  

Further, while a letter from the veteran's private provider 
at St. Johns Bluff Primary Care Center is of record, 
outpatient and clinical records from that provider are not 
associated with the record.

With regard to her service-connected eczema, the veteran 
maintains that it is disfiguring and warrants a rating in 
excess of that which is currently assigned.  The Board notes 
that during the pendency of the veteran's appeal, the 
diagnostic criteria for skin disabilities were revised.  See 
67 Fed. Reg. 49596-49599 (July 31, 2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has adjudicated the veteran's 
claim based on the previous schedular criteria.  The Board 
concludes, due to the substantive nature of the new schedular 
criteria, that it is unable to adjudicate the veteran's claim 
for increase without violating her statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional evidence 
supportive of her claim of entitlement to 
service connection for gynecological 
disability, to include any health care 
professionals who performed examinations 
for insurance or employment purposes.  
After securing any necessary release(s) 
from the veteran, the RO should attempt 
to obtain copies of all identified 
records not currently associated with the 
claims folder.  Specifically, the RO 
should seek to obtain clinical and 
outpatient records pertaining to the 
veteran's treatment for gynecological 
disorders from St. Johns Bluff Primary 
Care Center.

The RO should also obtain from the veteran 
the names and addresses of any VA and non-VA 
medical care providers who have treated her 
for her skin disability since service 
discharge.  After securing any necessary 
release(s) from the veteran, the RO should 
attempt to obtain copies of all identified 
records not currently associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative, and request them 
to provide a copy of such records.

3.  The RO should also inform the veteran 
that she may submit medical evidence of an 
etiological relationship between her 
documented gynecological problems in service 
and her current gynecological disorders.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a physician 
with the appropriate expertise to determine 
the nature, extent and etiology of the 
veteran's current gynecological disability.  
The veteran should be properly notified of 
the date, time, and place of the examination 
in writing.  The claims folder, to include a 
copy of this Remand, must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

Any indicated testing should be conducted.  
A complete history should be elicited from 
the veteran. 

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present gynecological disorder 
as to whether it is at least as likely as 
not that the disorder originated during 
the veteran's military service or is 
otherwise etiologically related to the 
veteran's military service.  The 
rationale for the opinion must also be 
provided.

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
eczema.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.  

Unretouched photographs depicting any 
disfiguring lesions should be taken.

A complete history should be elicited, to 
include the types of medications which 
have been used to treat the veteran's 
eczema.

The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected skin disorder 
(versus any non-service-connected skin 
disability).  The examiner should 
indicate the total area of the veteran's 
body affected by her eczema, to include 
an indication of the extent of exposed 
areas affected.  

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The examiner should address 
the extent to which there exists 
disfigurement associated with the 
service-connected skin disorder.  The 
location and extent of any scarring due 
to the veteran's eczema should be 
described.  

The examiner should also comment on the 
frequency and duration of any flare-ups 
of the service-connected skin disorder.  

The rationale for all opinions expressed 
should also be provided.  

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected skin disorder, 
the RO should ensure that both the old and 
new diagnostic criteria are considered.  The 
RO should also give consideration to the 
possibility of staged ratings, pursuant to 
Fenderson v. West, 12 Vet.App. 119 (1999).  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement of 
the case (SSOC) and afford the veteran and 
her representative an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant regulatory 
provisions, to include the new diagnostic 
criteria for evaluating skin disability.  If 
a new issue is addressed in the SSOC, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 


Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).




